Title: Jesse Torrey, Jr. to James Madison, 19 October 1829
From: Torrey, Jesse Jr.
To: Madison, James


                        
                            
                                Esteemed Friend,
                            
                            
                                
                                    Germantown (County of Philadelphia)
                                
                                
                            
                        Oct. 19, 1829.
                        
                            
                            
                            
                        
                        
                        It gives me peculiar joy, as it does the American public totally, to behold you, with your political
                            companion, James Monroe, assisting the collected distinguished Statesmen and patriots of Virginia, in the construction of
                            a constitution for the future direction of your legislators, and for the security and permanency of the rights and
                            liberties of the people.
                        Having long been convinced that the free and universal diffusion of education and useful knowledge is
                            indispensable for the accomplishment of these latter objects, I have published some reflections and suggestions on the subject, in a small
                            tract; a copy of which I take the liberty of enclosing, (in a separate sheet) for the consideration of yourselves and the
                            gentlemen of the convention in general, if you think proper to introduce it to them.
                        Recollecting your sentiments on the importance of the general diffusion of knowledge, as expressed in your
                            public messages to Congress, as well as in your personal conversations with me at your own houses, I am fully aware that
                            you need no arguments from any quarter, to induce you to avail yourselves of the last public opportunity that you will
                            probably ever again possess, of volunteering the weight of your paternal influence in favor of securing to the present and
                            all the future generations of Virginia, the greatest blessings that man ever yet received from man, free education, free knowledge, freedom of mind and person, virtue and happiness.
                        If the convention now in session at Richmond, should adopt a system of equal, free and universal education, I
                            cherish the hope that the people of Virginia will confirm it, and that her eminent example will be followed without delay,
                            by every other state in the republic, and by the general government in concert with them.
                        Wishing that you may both live to enjoy the happiness of seeing the magnificent political fabric* which you
                            have jointly labored to erect, invincibly fortified, I remain your very affectionate friend, 
                        
                        
                            
                                Jesse Torrey, Jun.
                            
                        
                    * The temple of religious and civil freedom.
                        P. S. I have lately had the unsolicted honor of receiving 1437 votes of the citizens of of the county of Philadelphia
                            (although a minority) to represent the County in the state assembly, without reference to the political party contests of
                            the day, for which reason I count it a higher compliment than if I were elected, for the mere object of party triumph. The
                            special object of the county delegation and voters, upon whose ticket my name was placed, was, to introduce a free and
                            equal system of public education by law.
                        